 

 

Case 4:17-cv-00427-DCB Document 77 Filed 03/25/19 Page 1 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

WV _FILED LODGED
IN THE UNITED STATES DISTRICT COURT FOR THE———ECEVED COPY
DISTRICT OF ARIZONA
MAR 25 2019
EDWARD J. GLADNEY ) ————
Plain 2,
)
) CIVIL NO.: 17-cv-427-DCB
)
THE UNITED STATES )
OF AMERICA, )
Defendant. )

PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS

Plaintiff, Edward J. Gladney, Pro Se, submit the following list of undisputed facts

that entitles the Plaintiff to Summary Judgment, as a matter of law, on Plaintiffs claim of

negligence.

1,

On May 19, 2016, the Plaintiff was assigned to B-2 Housing Unit at
United States Penitentiary (U.S.P.) Tucson. (Exbt. #1, (#1))

On May 19, 2016, the “alleged” assailant was assigned to D-1 Housing
Unit as U.S.P. Tucson. (Exbt. #3, (#2))

On May 19, 2016, during the time of the “alleged” incident, there was one
Housing Unit Officer on duty on B-2 Unit. (Exbt. #3, (#5))

The ‘alleged assailant was placed in the Special Housing Unit (SHU) on
May 20, 2016. (Exbt. #5, (#13))

An inmate may be placed in SHU after the inmate has been found to have
committed a prohibited act of Being in an Unauthorized Area (Out-of-

Bounds). (Exbt. #5, (#28))

 
 

Case 4:17-cv-00427-DCB Document 77 Filed 03/25/19 Page 2 of 6

10.

11.

12.

Special Housing Units (SHU) are housing units in the Bureau Institutions
where inmates are securely separated from the general inmate population.
(Exbt. #6)

Special Housing Units (SHU) help insure safety, security, and orderly
operation of the correctional facilities, and the public. (Exbt. #6)

On or about June 28, 2016, the Plaintiff signed “Notification of Central
Inmate Monitoring Classification” form (which had/has the same effect as
a Separation Order). (Exbt. #5, #1))

The “alleged” assailant was transferred to a different to a different United
States Penitentiary shortly after the “alleged” sexual assault. (Exbt. #5,
(#7)) and (Exbt. #5, (#26))

There is no video footage of the B-2 Unit at the United States Penitentiary
Tucson showing the “alleged” assailant entering B-2 Unit during the
“alleged” incident. (Exbt. #5, (#21, #22)) and (Exbt. #2, (#10))

The agency shall ensure that each facility it operates shall develop,
document, and make its best efforts to comply on a regular basis with a
staffing plan that provides for adequate levels of staffing, and where
applicable , video monitoring, to protect inmates from sexual abuse. (28
CFR. 28, Part 115, Section 115.13 (a))

The defendant is without knowledge and information concerning how the

“alleged” assailant gained access to B-2 Unit on May 16, 2016. (Exbt. #1,

(#3))

 
 

Case 4:17-cv-00427-DCB Document 77 Filed 03/25/19 Page 3 of 6

13.

14.

15.

16.

17.

18.

19.

20.

There is no video footage showing who and how many housing unit
officers were on duty on B-2 Unit, on May 16, 2016. (Exbt. #52, (#11))
The Bureau of Prisons of prisons shall provide suitable quarters and
provide for safekeeping, care, and subsistence of all persons convicted of
offenses against the United States. (Exbt. #7)

The Bureau of Prisons shall provide for the protection, instruction, and
discipline of all persons convicted of offenses against the United States.
(Exbt. #7)

“Breach of security or safety in a Department of Justice program or
operation resulting in escape of serious injury” is a Classification 2 case of
officer misconduct. (B.O.P. Program Statement # 1210.24 (7)(b))

Bureau of Prisons employees are required to remain fully alert and
attentive during the duty hours. (Exbt. #3 (#13)) (B.O.P. Program
Statement # 3420.11(6)

The Plaintiff identifies himself as transgender/feminine and on or about
July 21, 2016, received a diagnosis of gender dysphoria. (Exbt. #3, (#16))
The plaintiff received a diagnosis of sleep apnea and hypertension shortly
after May 19, 2016. (Exbt. #3, (418))

The Plaintiff has reported experiencing anxiety, nightmares, shortness of
breath, night sweats, and flashbacks that he claims to be related to events

on May 19, 2016. (Exbt. #3 (#11)

 

 
 

Case 4:17-cv-00427-DCB Document 77 Filed 03/25/19 Page 4 of 6

21.

22.

23.

24.

25.

The Plaintiff has had multiple consultations with B.O.P. Psychology staff,
complaining of symptoms stemming from the “alleged” incident at the
Unite Sates Penitentiary Tucson. (Exbt. #8)

An unsubstantiated (P.R.E.A.) allegation means an alleged that was
investigated and the investigation produced insufficient evidence to make
a final determination as to whether or not the event occurred. (C.F.R. 28,
Part 115, Section 115.5)

The agency, (B.O.P.) shall impose no standard higher than

preponderance of the evidence in determining whether allegations of
sexual abuse or sexual harassment are substantiated. (C.F.R. 28, Part 115,
Section 115.72)

During the time frame of the “alleged” incident, United States Penitentiary
was designated as Sex Offender Management facility that housed several
sex offenders. (Exbt. #9)

The Department of Justice in its summary of the final Prison Rape
Elimination Act regulations recognized “...the particular vulnerabilities of
inmates who are Lesbian, Gay, Bisexual, Transgender and Intersex or
whose appearance or manner does not conform to the traditional gender
expectations” and included landmark protections against the types of

assaults, harassment, and prolonged isolation that are commonly

experienced by LGBT individuals in custody. [77 F. R. 37105 (June 20,

2012)|

 
 

 

Case 4:17-cv-00427-DCB Document 77 Filed 03/25/19 Page 5 of 6

26. The agency shall maintain sexual abuse data collected for at least 10 years

after the initial collection. (C.F.R. 28, Part 115, Section 115.87(d))

Respectfully Submitted,

March sp" 2019

 

USP Coleman II
P.O. Box 1034
Coleman, FL 33521
(352) 689-7000

 
 

Case 4:17-cv-00427-DCB Document 77 Filed 03/25/19 Page 6 of 6

Certificate of Service

 

Thereby certify that a copy of the foregoing document was mailed
this March 2\ ot AON (month, day, year) to:
Name: AUSA YA. Ambei

Address: ess Ho.

DZ -
(Signature) WA v i)

     

 

 
